

Exhibit 10.1


STOCK TRANSFER AGREEMENT


DATE:
 
September 30, 2006
         
 
     
BETWEEN:
 
Pacel Corp., a Nevada corporation
     
7621 Little Ave., Suite 101
     
Charlotte, NC 28226
(“Pacel”)
       
AND:
 
The Resourcing Solutions Group, Inc. a Nevada corporation
     
7621 Little Ave., Suite 101
     
Charlotte, NC 28226
(“Resourcing”)



RECITALS
 
A.  Pacel holds all of the issued and outstanding common stock of PiedmontHR,
Inc.; World Wide Personnel Services of Maine, Inc. and United Personnel
Services, Inc., respectively, (collectively referred to as “ Personnel Services”
and the stock thereof referred to as “Personnel Stock”);
 
B.  Resourcing is the wholly-owned subsidiary of Pacel and Pacel desires to
transfer, assign and deliver the Personnel Stock to Resourcing as part of a plan
of reorganization of Pacel and Personnel Services, pursuant to the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereto do hereby agree as follows:


AGREEMENT


1.  Effective Date    The effective date of this Agreement shall September 30,
2006. (“Effective Date”).


2.  Purchase of Personnel Stock    At the Closing, as defined in Section 8 of
this Agreement, Pacel shall assign, transfer and deliver to Resourcing the
Personnel Stock. The purchase price of the Personnel Stock shall be
$525,000(“Purchase Price”). The Purchase Price shall be paid by a promissory
note in the form attached hereto as Exhibit “A” (“Resourcing Note”). The
assignment, transfer, and delivery by Pacel of the Personnel Stock to Resourcing
shall be effected on the Closing Date by Pacel’s execution and delivery of
documents and instruments necessary to assign, transfer, and deliver the
Personnel Stock, free and clear of any and all liens, encumbrances, security
interests, claims and other restrictions or charges of any kind whatsoever in
exchange for the delivery to Pacel of the Resourcing Note.        


Page 1 - Stock Transfer Agreement


--------------------------------------------------------------------------------



3.  Warranties and Representations of Pacel    Pacel warrants and represents to
Resourcing, as of the date hereof, as follows:


(a)  Pacel is a corporation duly organized under the laws of the State of
Nevada, validly existing and in good standing, is authorized to exercise all its
corporate powers, rights and privileges and has the corporate power and
authority to own and operate its properties and to carry on its businesses as
now conducted.
 
(b)  Pacel has all requisite legal and corporate power to execute and deliver
this Agreement, consummate the transactions contemplated hereby and perform its
obligations hereunder.


(c)  All corporate action on the part of Pacel necessary for the authorization,
execution, delivery and performance of all obligations under this Agreement will
be taken and this Agreement constitutes a legal, valid and binding obligation
enforceable according to its terms.
 
(d)  Pacel has, and will have at Closing, legal and beneficial ownership of the
Personnel Stock, free and clear of any and all liens and encumbrances or other
restrictions or limitations and has, and will have at Closing, all required
legal and corporate power to transfer and convey the Personnel Stock.
 
(e)  There are no claims, actions, suits, investigations or proceedings against
Pacel pending or, to the knowledge of Pacel, threatened in any court or before
or by any governmental authority, or before any arbitrator, that might have an
adverse effect on Pacel, Personnel Services or the Personnel Stock, and to the
knowledge of Pacel, there is no basis for any such claim., action, suit,
investigation or proceeding that is likely to result in a judgment, decree or
order having an adverse effect on Pacel, Personnel Services or the Personnel
Stock. Pacel is not in default under, and no condition exists that would (i)
constitute a default under, or breach or violation of, any legal requirement,
permit or contract applicable to Pacel or (ii) accelerate or permit the
acceleration of the performance required under, or give any party the right, to
terminate any contract.


(f)  No suit, action or other proceeding is pending or, or to the knowledge of
Pacel, threatened before any governmental authority seeking to restrain Pacel or
prohibit its entry into this Agreement or prohibit the Closing, or seeking
damages against Pacel as a result of the consummation of this Agreement.
 
(g)  Neither the execution and delivery of this Agreement nor the carrying out
of any of the transactions contemplated hereby will:



 
i.
violate or conflict with any of the terms and conditions or provisions of the
articles of incorporation or bylaws of Pacel or of Personnel Services;



Page 2 - Stock Transfer Agreement


--------------------------------------------------------------------------------





 
ii.
violate any legal requirement applicable to Pacel or to Personnel Services;




 
iii.
violate, conflict with, result in a breach of, constitute a default under, or
accelerate or permit the acceleration of the performance required by, or give
any other party the right to terminate, any contract or permit applicable to
Pacel or to Personnel Services;




iv.
result in the creation of any lien, charge or other encumbrance on any property
of Pacel or Personnel Services, other than as provided for herein; or        




 
v.
require Pacel or Personnel Services to obtain or make any waiver, consent,
action, approval or authorization of, or registration, declaration, notice or
filing with, any private non-governmental third party or any governmental
authority.

 
4.   Warranties and Representations of Resourcing    Resourcing warrants and
represents to Pacel as follows:


(a)  Resourcing is a corporation duly organized under the laws of the State of
Nevada, validly existing and in good standing, is authorized to exercise all its
corporate powers, rights and privileges and has the corporate power and
authority to own and operate its properties and to carry on its businesses as
now conducted.


(b)  Resourcing has all requisite legal and corporate power to execute and
deliver this Agreement, consummate the transactions contemplated hereby and
perform its obligations hereunder.
 
(c)  All corporate action on Resourcing’s part necessary for the authorization,
execution, delivery and performance of all obligations under this Agreement and
for the issuance and delivery of the Resourcing Note will be taken, and this
Agreement constitutes a legal, valid and binding obligation of Resourcing
enforceable according to its terms.
 
(d)  Neither the execution and delivery of this Agreement nor the carrying out
of any of the transactions contemplated hereby will:



 
i.
violate or conflict with any of the terms and conditions or provisions of the
articles of incorporation or bylaws of Resourcing;




 
ii.
violate any legal requirement applicable to Resourcing;




 
iii.
violate, conflict with, result in a breach of, constitute a default under, or
accelerate or permit the acceleration of the performance required by, or give
any other party the right to terminate, any contract or permit applicable to
Resourcing;



Page 3 - Stock Transfer Agreement


--------------------------------------------------------------------------------





 
iv.
result in the creation of any lien, charge or other encumbrance on any property
of Resourcing; or




 
v.
require Resourcing to obtain or make any waiver, consent, action, approval or
authorization of, or registration, declaration, notice or filing with, any
private non-governmental third party or any governmental authority.



(e)  No suit, action or other proceeding is pending or, to Resourcing’s best
knowledge, threatened before any governmental authority seeking to restrain
Resourcing or prohibit entry into this Agreement or prohibit the Closing, or
seeking damages against Resourcing or its properties as a result of the
consummation of this Agreement.


(f)  The Resourcing Note, when issued and delivered in accordance with the terms
of this Agreement and for the consideration expressed herein, shall be duly and
validly issued.
 
5.  Covenants.
 
5.1  Approval of Directors    Prior to the effective date of this Agreement,
Pacel and Resourcing, to the extent required, shall each hold a special meeting
of their respective Boards of Directors to approve the Agreement and the
transactions contemplated thereby.
 
5.2  Third Party Consents    Resourcing and Pacel each agree to use their
respective best efforts to obtain, as soon as reasonably practicable, all
permits, authorizations, consents, waivers and approvals from third parties or
governmental authorities necessary to consummate this Agreement and the
transactions contemplated hereby.
 
6.  Closing    Subject to the satisfaction of the conditions set forth in
Section 9 and Section 10 of this Agreement, the closing of the transactions
contemplated hereby (“Closing”) shall be held at 7621 Little Ave., Suite 101,
Charlotte, North Carolina. The date upon which the Closing occurs is hereinafter
referred to as the “Closing Date”. If by the close of business on September 30,
2006, Closing has not occurred, then either party hereto may terminate this
Agreement by written notice to such effect to the other party without liability
to any other party to this Agreement unless the reason for the Closing having
not occurred is (i) such party’s willful breach of this Agreement, or (ii) , if
all of the conditions to such party’s obligations set forth in Section 7 and
Section 8 of this Agreement have been satisfied or waived in writing by the date
scheduled for the Closing, the failure of such party to perform its obligations
under this Agreement on such date. However, any termination pursuant to this
Section 6 shall not relieve any party hereto who was responsible for Closing
having not occurred of liability for such party’s willful breach of this
Agreement or the failure of such party to perform its obligations under this
Agreement on such date.


Page 4 - Stock Transfer Agreement


--------------------------------------------------------------------------------



7.  Conditions to Obligations of Resourcing    The obligations of Resourcing to
carry out the transactions contemplated by this Agreement are subject, at the
option of the Resourcing, to the satisfaction, or waiver by Resourcing, of the
following conditions:
 
(a)    All warranties and representations of Pacel contained in this Agreement
shall be true and correct in all material respects as of the Closing and Pacel
shall have performed and satisfied in all material respects all agreements and
covenants required by this Agreement to be performed or satisfied by it at or
prior to the Closing.
 
(b)    As of the Closing Date, no suit, action, or other proceeding, shall be
pending or threatened before any court or governmental agency seeking to
restrain Resourcing or prohibit the Closing or seeking damages against
Resourcing as a result of the consummation of this Agreement.
 
(c)    Since the date of this Agreement and up to and including the Closing
there have not been:
 

 
i.
any changes in the business, operations, prospects or financial condition of
Resourcing that had or might have a material adverse effect on Resourcing; or

 

 
ii.
any damage, destruction or loss to Resourcing that had or might have an adverse
effect on Resourcing.

 
(d)    Pacel shall have furnished Resourcing with a copy of all necessary
corporate action on its behalf approving Pacel’s execution, delivery and
performance of this Agreement.
 
(e)    Resourcing shall have received written evidence, in form and substance
satisfactory to it, of the consent to the transactions contemplated by this
Agreement of all governmental and private third parties where the absence of any
such consent would result in a violation of law or breach or default under any
agreement to which Resourcing is a party.


8.  Conditions to Obligations of Pacel    The obligations of Pacel to carry out
the transactions contemplated by this Agreement are subject, at the option of
the Pacel, to the satisfaction or waiver by Pacel, of the following conditions:
 
(a)  Resourcing shall have furnished Pacel with copies of all necessary
corporate action on its behalf approving the execution, delivery and performance
of this Agreement.
 
(b)   All warranties and representations of Resourcing contained in this
Agreement shall be true and correct in all material respects as of the Closing
and Resourcing shall have performed and satisfied in all material respects all
agreements and covenants required by this Agreement to be performed or satisfied
by it at or prior to the Closing.


Page 5 - Stock Transfer Agreement


--------------------------------------------------------------------------------



(c)  As of the Closing Date, no suit, action, or other proceeding, shall be
pending or threatened before any court or governmental agency seeking to
restrain Pacel or Personnel Services or prohibit the Closing or seeking damages
against Pacel or Personnel Services as a result of the consummation of this
Agreement.
 
9.  Indemnification    Pacel agrees to indemnify and hold harmless Resourcing
from and against any and all damages, liabilities, obligations, penalties,
fines, judgments, claims, deficiencies, losses, costs, expenses and assessments
arising out of, resulting from or in any way related to (a) a breach of, or
failure to perform or satisfy any of, the warranties and representations,
covenants and agreements made by Pacel in this Agreement or in any document or
certificate delivered by Pacel at the Closing, or (b) the existence of any
liabilities or obligations of Personnel Services, other than those disclosed to
Resourcing.
 
10.  Public Announcements    Neither party shall issue or approve a news release
or other public announcement concerning the transactions contemplated by this
Agreement without the prior written consent of the other as to the contents of
the announcement and its release, which approval shall not be unreasonably
withheld.      
 
11.  Expenses    Each party shall bear the costs and expenses of its own fees
and expenses of professional advisors and other costs relating to this
Agreement.
 
12.  Arbitration Required/Mediation First Option    Any dispute or claim that
arises out of or that relates to this agreement, or to the interpretation or
breach thereof, or to the existence, scope, or validity of this agreement or the
arbitration agreement, shall be resolved by arbitration in accordance with the
then effective arbitration rules of American Arbitration Association. Judgment
upon the award rendered pursuant to such arbitration may be entered in any court
having jurisdiction thereof. The parties acknowledge that mediation usually
helps parties to settle their dispute. Therefore, any party may propose
mediation whenever appropriate through the organization named above or any other
mediation process or mediator as the parties may agree upon.
 
13.  Binding Effect    This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns; but
neither this Agreement nor any of the rights, benefits or obligations hereunder
shall be assigned, by operation of law or otherwise, by either party hereto
without the prior written consent of the other party, which approval shall not
be unreasonably withheld. 
 
14.  Survival of Warranties and Representations    The warranties and
Representations of the parties as set forth in this Agreement are the exclusive
warranties and representations of the parties. All warranties and
representations, covenants and agreements by the parties to this Agreement shall
expressly survive the Closing.
 
15.  Governing Law    This Agreement and the documents and instruments delivered
pursuant hereto shall be governed by and construed in accordance with the laws
of the State of North Carolina. Each party hereto irrevocably submits to the
jurisdiction of the court of


Page 6 - Stock Transfer Agreement


--------------------------------------------------------------------------------



 the State of North Carolina, in any action or proceeding arising out of or
relating to this Agreement. Each party hereto consents to service of process by
any means authorized by applicable law and waives the defense of an inconvenient
form to the maintenance of such action or proceeding in any such court.
 
16.  Severability    The provisions of this Agreement are severable. If any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, to the extent enforceable, shall
nevertheless be binding and enforceable.
 
17.  Non-Waiver    Failure by any party at any time to require performance of
the other party of the provisions of this Agreement shall in no way affect any
party’s rights hereunder to enforce the same, nor shall any such waiver by
either party of any breach be held to be a waiver of any succeeding breach or
waiver of this clause.
 
18.  Remedies    The rights and remedies provided by this Agreement are
cumulative and the use of any one right or remedy by any party hereto shall not
preclude or constitute a waiver of its rights to use any or all other remedies.
Such rights and remedies are given in addition to any other rights and remedies
a party may have by law, statute or otherwise.
 
19.  Attorneys’ Fees    In the event suit or action is brought, or an
arbitration proceeding is initiated, to enforce or interpret any of the
provisions of this agreement, or that arise out of or relate to this agreement,
the prevailing party shall be entitled to reasonable attorney’s fees in
connection therewith. The determination of who is the prevailing party and the
amount of reasonable attorney's fees to be paid to the prevailing party shall be
decided by the arbitrator(s) (with respect to attorney's fees incurred prior to
and during the arbitration proceedings) and by the court or courts, including
any appellate court, in which such matter is tried, heard, or decided, including
a court that hears a request to compel or stay litigation or that hears any
exceptions or objections to, or requests to modify, correct, or vacate, an
arbitration award submitted to it for confirmation as a judgment (with respect
to attorney's fees incurred in such court proceedings).
 
20.  Entire Agreement    This Agreement, together with all exhibits attached
hereto, constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, by any of the parties or
by any officer or representative of any party. No amendment or modification of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby.
 
21.  Counterparts    This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument


Page 7 - Stock Transfer Agreement


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below.
 
PACEL CORP
 
By:/s/ Gary Musselman    
Title: President/Chief Executive Officer
 
THE RESOURCING SOLUTIONS GROUP, INC.
 
By:/s/ Gary Musselman    
Title: President/Chief Executive Officer
 


Date: September 30, 2006

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 8 - Stock Transfer Agreement
 

--------------------------------------------------------------------------------






 
NON-NEGOTIABLE PROMISSORY NOTE
 

 September 30, 2006
  $ 525,000.00

 


 
FOR VALUE RECEIVED, THE RESOURCING SOLUTIONS GROUP, INC, a Nevada corporation
(“Resourcing”), promises to pay to the order of PACEL CORP., a Nevada
corporation (“Holder”), the principal sum of FIVE HUNDRED TWENTY-FIVE THOUSAND
DOLLARS ($525,000.00) with interest thereon at the rate of 6 % per annum from
the date hereof. The entire principal balance and accrued interest shall be due
and payable on September 30, 2007.
 
This Note is issued pursuant to the terms and conditions of a Stock Transfer
Agreement between Resourcing and Holder dated September 30, 2006.
 

1.  
Prepayment: This Note may be prepaid, at any time, without the consent of
Holder.

 

2.  
Payments: All payments under this Note shall be made to Holder at 7621 Little
Ave. Suite 101, Charlotte, NC 28226, other place Holder may specify in writing.

 

3.  
Acceleration: The entire principal balance of this Note, plus any accrued but
unpaid interest, shall be immediately due and payable, at the option of Holder,
upon the occurrence of any Event of Default described in Section 4 herein.

 

              4.
Events of Default: The following are “Events of Default” under this Note:




(a)
Resourcing fails to pay when due any of the obligations under this Note or fails
to perform any of the terms or covenants of this Note;




(b)
Resourcing makes an assignment for the benefit of creditors;




(c)
Any petition or application for relief under the bankruptcy laws of the United
States now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect is filed by or against Pacel.

 

              5.
Remedies on Default  




 
Upon the occurrence of an Event of Default, and if such Event of Default is not
remedied within ten (10) days after Holder’s written notice of such Event of
Default, then all of the obligations due under this Note shall become due and
payable at once, at the option of Holder, without further notice or demand,
which notice and demand is hereby specifically waived. In the event of such an
Event of Default and/or acceleration of the payment of the obligations under
this Note, Holder shall have all rights and remedies provided in this Note or
other applicable law. All rights and remedies of Holder are cumulative, not
exclusive, and are enforceable, in Holder’s discretion, alternatively,
successively or concurrently on any one or more occasions and in any order
Holder may determine. The Holder may exercise the option to accelerate in its
discretion after such Event of Default regardless of any prior forbearance.

 


Exhibit A


--------------------------------------------------------------------------------





              6.
Waivers: 



Presentment, notice of dishonor, and protest are hereby waived by Pacel, any
sureties, guarantors, and endorsers, and shall be binding upon them and their
successors and assigns.



              7.
Jurisdiction and Governing Law: 



This Note shall be governed by and construed in accordance with the laws of the
State of North Carolina. Resourcing and Holder consent to jurisdiction
exclusively in the courts of the State of North Carolina.



              8.
Notices: 

 
All notices, requests, demands, and other communications (“Notices”) which are
required or permitted to be given under this Note shall be in writing and shall
be deemed to have been duly given upon delivery or two business days after
sending such Notices by a reliable overnight or two-day air courier, as the case
may be, to the party to receive such Notices at the address such party may
designate by notice to the other party. Such Notices shall be deemed sufficient
to effect service of process and establish personal jurisdiction.
 
THE RESOURCING SOLUTIONS GROUP, INC.
 
/s/ Gary Musselman
President/Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
Exhibit A
 
 
 
 
 
 
 
 
 